         Case 1:19-cr-10080-NMG Document 2164 Filed 09/07/21 Page 1 of 2




                               UNITED STATES DISTRICT COURT
                                DISTRICT OF MASSACHUSETTS



 UNITED STATES OF AMERICA
                                                      No. 1:19-CR-10080-NMG
    v.

 GREGORY COLBURN et al.,

                  Defendants


                 DEFENDANTS’ MOTION TO SEQUESTER WITNESSES

         Pursuant to Federal Rule of Evidence 615, Defendants Gamal Abdelaziz and John Wilson

move for sequestration of witnesses during the upcoming trial. Defendants respectfully request

that the Court enter the attached Proposed Order Regarding Witness Sequestration.



 Respectfully submitted:

 Counsel for John Wilson:

 /s/ Michael Kendall
 Michael Kendall (BBO # 544866)                     Andrew E. Tomback (pro hac vice)
 Lauren M. Papenhausen (BBO# 655527)                MCLAUGHLIN & STERN, LLP
 WHITE & CASE LLP                                   260 Madison Avenue
 75 State Street                                    New York, NY 10016
 Boston, MA 02109-1814                              Telephone: (212) 448-0066
 Telephone: (617) 979-9310                          atomback@mclaughlinstern.com
 michael.kendall@whitecase.com
 lauren.papenhausen@whitecase.com




                                               1
        Case 1:19-cr-10080-NMG Document 2164 Filed 09/07/21 Page 2 of 2




 Counsel for Gamal Abdelaziz,

 /s/ Brian T. Kelly
 Brian T. Kelly (BBO # 549566)
 Joshua C. Sharp (BBO # 681439)
 Lauren M. Maynard (BBO # 698742)
 NIXON PEABODY LLP
 53 State Street
 Boston, MA 02109
 617-345-1000
 bkelly@nixonpeabody.com
 jsharp@nixonpeabody.com
 lmaynard@nixonpeabody.com

 Robert Sheketoff (BBO # 457340)
 One McKinley Square
 Boston, MA 02109
 617-367-3449


 Dated: September 7, 2021

         CERTIFICATE OF COMPLIANCE WITH LOCAL RULES 7.1 AND 112.1

       The undersigned counsel hereby certifies that counsel for the Defendants have conferred
with the Government and attempted in good faith to resolve or narrow the issues raised by this
motion.

                                           /s/ Michael Kendall
                                           Michael Kendall


                                CERTIFICATE OF SERVICE

      This document is being filed on the date appearing in the header through the ECF system,
which will provide electronic copies to counsel of record.

                                           /s/ Michael Kendall
                                            Michael Kendall
